DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 8/31/2021.
Claims 1 – 20 are pending.
Response to Arguments
Applicant’s arguments with respect to the DP rejection have been fully considered and are persuasive. The DP rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “remove fictitious peaks from the plurality of peaks to form a plurality of valid peaks; calculate an unsaturated region for each valid peak of the plurality of valid peaks to form a plurality of unsaturated regions; calculate a fault magnitude using the plurality of unsaturated regions; and, transmit the calculated fault magnitude to a consuming device for effecting a protective action on the electric power delivery system” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 8, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 9, the prior art of record does not teach claimed limitation: “remove fictitious peaks from the plurality of peaks to form a plurality of valid peaks; calculate an unsaturated region for each valid peak of the plurality of valid peaks to form a plurality of unsaturated regions; calculate a fault magnitude using the plurality of unsaturated regions; and, transmit the calculated fault magnitude to a in combination with all other claimed limitations of claim 9.
Regarding Claims 10 – 14, the claims are allowed as they further limit allowed claim 9.
Regarding Claim 15, the prior art of record does not teach claimed limitation: “removing fictitious peaks from the plurality of peaks to form a plurality of valid peaks; calculating an unsaturated region for each valid peak of the plurality of valid peaks to form a plurality of unsaturated regions; and calculating a fault magnitude using the plurality of unsaturated regions; and, effecting a protection action on the electric power delivery system using the calculated fault magnitude” in combination with all other claimed limitations of claim 15.
Regarding Claims 10 – 14, the claims are allowed as they further limit allowed claim 15.
The closest references are found based on the updated search:
Ostrovsky et al. (US 2015/0309105 A1) discloses wherein the SCR is powered from a rectified power signal or an alternating current power line such that the SCR may only be latched during one power half-cycle; the processor further configured to: receive an indication that a manual reset button has been pushed; initiate a self-test including self-testing in two power half-cycles of opposite polarity to ensure that the SCR will latch in response to a fault signal received during a self-test in one of the two power half-cycles (see claim 4).
Richmond, II et al. (US 2016/0109482 A1) suggests a first output circuit providing a driver signal through the output terminal of the first output circuit and the first line for delivery to a first signal terminal of the device; (ii) the second line being disconnected from the first driver circuit; and (iii) the output of the second output circuit connected to the second line 
Chang et al. (US 2016/0097804 A1) teaches a delivery cable having an approximately constant impedance along its length is connected to the first output of the power splitter, wherein the delivery cable receives a first split pulse from the first output and transmits the first split pulse to the DUT; and an open-ended delay cable having an approximately constant impedance along its length and similar end-to-end pulse propagation delay time as the delivery cable (Fig. 2A, items 206A and 206B).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9, and 15, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/11/2021